      Case 1:18-cv-10861-VSB-SDA Document 37 Filed 08/06/20 Page 1 of 2

                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     June
                                                     86     14, 2019
                                                        Chambers Street
                                                     New York, New York 10007



                                                      August 6, 2020

VIA ECF
The Honorable Vernon S. Broderick
United States District Judge
United States District Court
40 Foley Square, Room 415
New York, New York 10007

       Re:     Southern Poverty Law Center, et al. v. U.S. Department of Justice,
               18 Civ. 10861 (VSB)

Dear Judge Broderick:

        On behalf of defendants United States Department of Justice (“DOJ”) and Federal Bureau
of Prisons (jointly, the “Government”), I write respectfully in accordance with the Court’s
endorsed order dated May 13, 2020 [Dkt. No. 36], directing the filing of a joint status update by
today in the above-referenced Freedom of Information Act (“FOIA”) lawsuit.

        On June 30, 2020, the Office of Information Policy issued a final production of all
remaining non-exempt portions of records in its possession that were responsive to plaintiffs’
FOIA request, as narrowed by the parties in June 2019. Accordingly, all DOJ components with
records responsive to the FOIA request have now completed producing copies of all portions of
responsive records over which DOJ does not claim an exemption. On August 5, 2020, the
parties had a telephonic meet and confer regarding next steps in this litigation. During this meet
and confer, plaintiffs informed the Government that they need additional time to complete their
review of the records that were released in full or in part, and requested additional information
regarding those records that the Government withheld in their entirety. The parties anticipate
engaging in further discussions in an attempt to resolve any outstanding issues regarding the
Government’s document productions or to narrow any issues to be litigated. Accordingly, the
parties request leave to submit, on or before November 6, 2020, a joint status report on the
progress of negotiations and/or a proposed briefing schedule for summary judgment motions.

       We thank the Court for its consideration of this letter.
      Case 1:18-cv-10861-VSB-SDA Document 37 Filed 08/06/20 Page 2 of 2


                                                                         Page 2

                                      Respectfully,

                                      AUDREY STRAUSS
                                      Acting United States Attorney

                                By:    /s/ Tomoko Onozawa
                                      TOMOKO ONOZAWA
                                      Assistant United States Attorney
                                      86 Chambers Street, Third Floor
                                      New York, New York 10007
                                      Tel.: (212) 637-2721
                                      Fax: (212) 637-2686
                                      E-mail: tomoko.onozawa@usdoj.gov

cc:   via ECF
      All Counsel of Record
